DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that it would not be a search burden to consider groups I and II together.  This is not found persuasive because the nucleic acid sequence, vector, and method of producing an AAV particle is classified separately from therapeutic and prophylactic methods.  The nucleic acid sequence and particle producing method is an independent and divergent field of search that does not automatically produce art relevant to treatment of Parkinson’s disease.  Therefore, a search of the two groups would require different search strategies to assure a thorough search of both inventions.  This level of additional searching to consider both groups together would be a serious search burden for one application given the confines and limitations of examination time given for one application.  Thus, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 41, 43, 50,and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.
Following a search of Group I and consideration of parent application 16/184,466, Group I if found to be free of the prior art and allowable.
As such, claims 35-39, 44, 48, 49, and 54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/12/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 35-39, 41-44, 48-50, and 53-59 are under consideration in this office action.

Allowable Subject Matter
Claims 35-39, 44, 48, 49, and 54-59 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 43, 50, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating one or more symptoms of Parkinson’s disease (PD) in a patient comprising administering to the putamen or substantia nigra (SN) of the patient a pharmaceutical composition comprising an AAV2 particle comprising a polynucleotide comprising a sequence at least 99% identical to SEQ ID NO:979, wherein the polynucleotide is expressed for a sufficient amount of time and amount to alleviate at least one symptoms of PD in the patient, does not reasonably provide enablement for the following:
1) 	A method of preventing PD; and
2)	A method of treating PD that administers the claimed pharmaceutical composition by any route of administration to predictable result of treating PD.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The claimed invention is directed to a gene therapy for treating or preventing PD.
Breadth of the Claims:  The claims are directed to a method of treating or prevention PD comprising administering the claimed AAV vector comprising SEQ ID NO:979.  While the AAV vector elements are narrowly claimed, the method steps and the intended outcome are broadly claimed.  The method steps solely require administering the AAV vector.  The claims do not specify to whom the vector is administered.  Thus, the breadth of the claims encompasses administering the vector to a cell, a patient with PD, a patient suspected of developing PD in the future, an animal model or tissue model for PD and others.  The claims also do not specify any particular route of administration.  As such, the breadth of the claimed administering encompasses administering anywhere by any route of administrating with the impact of treating or preventing PD or symptoms thereof.
(1) Regarding the limitations of “preventing PD”
Specification Guidance:  The specification describes the following (citations from PreGrant Publication):
[0354] The AAV particle may be administered in a "therapeutically effective" amount, i.e., an amount that is sufficient to alleviate and/or prevent at least one symptom associated with the disease, or provide improvement in the condition of the subject.
[0405] The present disclosure provides methods of administering AAV particles in accordance with the disclosure to a subject in need thereof. The pharmaceutical, diagnostic, or prophylactic AAV particles and compositions of the present disclosure may be administered to a subject using any amount and any route of administration effective for preventing, treating, managing, or diagnosing diseases, disorders and/or conditions.
[0681] Preventing: As used herein, the term "preventing" refers to partially or completely delaying onset of an infection, disease, disorder and/or condition; partially or completely delaying onset of one or more symptoms, features, or clinical manifestations of a particular infection, disease, disorder, and/or condition; partially or completely delaying onset of one or more symptoms, features, or manifestations of a particular infection, disease, disorder, and/or condition; partially or completely delaying progression from an infection, a particular disease, disorder and/or condition; and/or decreasing the risk of developing pathology associated with the infection, the disease, disorder, and/or condition, such as for example Parkinson's Disease.
[0684] Prophylactic: As used herein, "prophylactic" refers to a therapeutic or course of action used to prevent the spread of disease.
[0685] Prophylaxis: As used herein, a "prophylaxis" refers to a measure taken to maintain health and prevent the spread of disease.
	Thus, the specification, while generally contemplating preventing PD, fails to provide specific guidance to identifying patients that will develop PD in which PD therefore can be prevented.  The specification fails to provide specific, enabling guidance to preventing PD as claimed.
	Working Examples:  The specification does not provide any working examples that address preventing PD.
State of the Art: Larson 2021 (Printout from https://www.healthline.com/health/parkinsons/how-to-prevent-parkinsons.  Pp. 1-13) reports, “Currently, there is no therapy or treatment that can slow the progression of Parkinson’s or effectively relieve advanced symptoms, according to the NINDS.  By the time classic motor symptoms of Parkinson’s disease show up, a significant loss of brain cells and function have already occurred. Scientists are investigating ways to detect early signs of the disease, to potentially stop or slow the progression.”  See p. 2, first two paragraphs.  Larson further reports, “it’s not yet known if there are surefire ways to prevent Parkinson’s disease.”  See page 3, line 1 under ‘How to prevent Parkinson’s”.  
As such, similar to the specification, the art also teaches that no means of preventing PD are known.  Therefore, the specification fails to supplement the shortcomings of the specification.
The limitations of “preventing PD” encompasses treating of a subject wherein the subject does not exhibit PD or having any measurable signs of PD to prevent. The specification is not enabling preventing a condition because prevention or prophylaxis requires that the disease state be stopped before it has begun. The specification does not teach how to assess whether a subject will definitively acquire a condition of PD prior to the subject exhibiting symptoms. Once a subject exhibits a symptoms of PD, the methods encompassed by the claims would meet the qualifications for treatment, but not prevention. There are no teachings or guidance in the specification and art with regard to which subjects would be at risk for developing a symptoms of PD such that it can be inhibited prior to its onset or at what stage the claimed methods would be exacted to prevent onset of the PD.  As such, neither the art nor the specification predictably enable the limitations, “preventing PD”.
Amount of Experimentation: Since there are no surefire ways of determining who will develop PD and when, any experimentation done would be considered new, inventive, discovery experimentation which is beyond routine experiment.  Thus, the level of experimentation needed to enable preventing PD is undue.
Thus, the embodiments of the claims reciting “preventing PD” lack enablement.  The specification solely contemplates preventing PD but fails to provide any specific guidance to a means of identifying individuals that will predictably develop PD in the future to prevent onset prior to symptoms of PD.  The state of the art fails to supplement the shortcomings of the specification and expressly teachings that at the time of the invention and continuing post-filing no means of identifying individuals that will definitively develop PD are known.  Further, experimentation would require discovering a means of predictably identifying individual that will develop PD before the onset of PD.  It is not apparent when or if such means will be discovered.  Therefore, the level of experimentation to enable the invention, if possible, would be undue and require be post-filing, not at the time of the invention as required.
(2) Regarding the breadth of “administering”
Specific Guidance:     The specification describes the following (citations from PreGrant Publication):
  [0312] In one embodiment, the AAV particle may be administered to a subject (e.g., to the CNS of a subject) in a therapeutically effective amount to reduce the symptoms of the disease of the central nervous system (e.g., Parkinson's Disease) of a subject (e.g., determined using a known evaluation method).
[0313] The AAV particles of the present disclosure may be administered by any delivery route which results in a therapeutically effective outcome. These include, but are not limited to, enteral (into the intestine), gastroenteral, epidural (into the dura mater), oral (by way of the mouth), transdermal, intracerebral (into the cerebrum), intracerebroventricular (into the cerebral ventricles), epicutaneous (application onto the skin), intradermal, (into the skin itself), subcutaneous (under the skin), nasal administration (through the nose), intravenous (into a vein), intravenous bolus, intravenous drip, intra-arterial (into an artery), intramuscular (into a muscle), intracardiac (into the heart), intraosseous infusion (into the bone marrow), intrathecal (into the spinal canal), intraparenchymal (into brain tissue), intraperitoneal, (infusion or injection into the peritoneum), intravesical infusion, intravitreal, (through the eye), intracavernous injection (into a pathologic cavity) intracavitary (into the base of the penis), intravaginal administration, intrauterine, extra-amniotic administration, transdermal (diffusion through the intact skin for systemic distribution), transmucosal (diffusion through a mucous membrane), transvaginal, insufflation (snorting), sublingual, sublabial, enema, eye drops (onto the conjunctiva), or in ear drops, auricular (in or by way of the ear), buccal (directed toward the cheek), conjunctival, cutaneous, dental (to a tooth or teeth), electro-osmosis, endocervical, endosinusial, endotracheal, extracorporeal, hemodialysis, infiltration, interstitial, intra-abdominal, intra-amniotic, intra-articular, intrabiliary, intrabronchial, intrabursal, intracartilaginous (within a cartilage), intracaudal (within the cauda equine), intracisternal (within the cisterna magna cerebellomedularis), intracorneal (within the cornea), dental intracoronal, intracoronary (within the coronary arteries), intracorporus cavernosum (within the dilatable spaces of the corporus cavernosa of the penis), intradiscal (within a disc), intraductal (within a duct of a gland), intraduodenal (within the duodenum), intradural (within or beneath the dura), intraepidermal (to the epidermis), intraesophageal (to the esophagus), intragastric (within the stomach), intragingival (within the gingivae), intraileal (within the distal portion of the small intestine), intralesional (within or introduced directly to a localized lesion), intraluminal (within a lumen of a tube), intralymphatic (within the lymph), intramedullary (within the marrow cavity of a bone), intrameningeal (within the meninges), intramyocardial (within the myocardium), intraocular (within the eye), intraovarian (within the ovary), intrapericardial (within the pericardium), intrapleural (within the pleura), intraprostatic (within the prostate gland), intrapulmonary (within the lungs or its bronchi), intrasinal (within the nasal or periorbital sinuses), intraspinal (within the vertebral column), intrasynovial (within the synovial cavity of a joint), intratendinous (within a tendon), intratesticular (within the testicle), intrathecal (within the cerebrospinal fluid at any level of the cerebrospinal axis), intrathoracic (within the thorax), intratubular (within the tubules of an organ), intratumor (within a tumor), intratympanic (within the aurus media), intravascular (within a vessel or vessels), intraventricular (within a ventricle), iontophoresis (by means of electric current where ions of soluble salts migrate into the tissues of the body), irrigation (to bathe or flush open wounds or body cavities), laryngeal (directly upon the larynx), nasogastric (through the nose and into the stomach), occlusive dressing technique (topical route administration which is then covered by a dressing which occludes the area), ophthalmic (to the external eye), oropharyngeal (directly to the mouth and pharynx), parenteral, percutaneous, periarticular, peridural, perineural, periodontal, rectal, respiratory (within the respiratory tract by inhaling orally or nasally for local or systemic effect), retrobulbar (behind the pons or behind the eyeball), soft tissue, subarachnoid, subconjunctival, submucosal, topical, transplacental (through or across the placenta), transtracheal (through the wall of the trachea), transtympanic (across or through the tympanic cavity), ureteral (to the ureter), urethral (to the urethra), vaginal, caudal block, diagnostic, nerve block, biliary perfusion, cardiac perfusion, photopheresis and spinal.    
Thus the specification general contemplation of administering the AAV particle by any means to any part of the body with the outcome of treating PD. 
Working Examples:  Examples 3 and 4 provides specific guidance to stereotaxic, local delivery of the AAV vector to the putamen of the brain ([0741]-[0758].
As such, the specification provides much narrower guidance to a method that administers the AAV particle to a patient having PD by stereotaxic delivery to the putamen.  The specification fails to provide predictable enabling guidance to all the other entities that could receive treatment and administering by any other route of administration as contemplated by the claims and specification.
State of the Art: Parkins 2021 (printout from    https://www.clinicaltrialsarena.com/analysis/gene-therapy-aadc-deficiency/.  Pp. 1-8) reports, “For gene therapies, identifying the right delivery method can be challenging. The traditional routes of drug delivery like injections and pills are not often viable for this class of therapy targeting neurological disorders, as a dose high enough to cross the blood-brain barrier could be dangerous.”  See p. 1, paragraph 1.  Parkins further report, “ If you have a gene therapy and want it to go to this one part of the brain, giving it through the vein and having enough that it gets to the entire body crossing the protective brain barrier – by the time it gets to that one spot, who knows how much they’re actually getting. You’d have to give such high doses that you start having real safety risks. The other part is you just can’t be sure it’s getting where it needs to go, and that’s really important.”  See page 2, paragraph 4, last sentence.  
Thus, the state of the art at the time of effectively filing, and continuing post-filing, is that administering an AADC AAV vector by any route of administration other than locally to the putamen or SN in the brain of a PD patient is unpredictable.  Other routes of administration do not predictably arrive at the site of action in the brain in a therapeutic amount to predictably treat PD.  As such, the art fails to supplement the shortcomings of the specification and enable the breadth of the claimed administration.
Amount of Experimentation:  Enabling other indirect routes of administration embraced by the claims would require the development of new technologies that predictably target the AAV vector with a high level of specificity to the putamen and in a therapeutic amount.  This level of experimentation would be considered beyond routine, predictable experimentation and thus would be considered undue. 
Therefore, the breadth of administering the AAV vector by any route of administration to any entity is not enabled.  While the specification contemplates any route of administration, the specification solely provides enabling guidance to a local administration to the putamen or SN in the brain of an PD patient.  Further, the art teaches that other routes of administration will not predictably deliver the AAV vector to the site of action in the brain in a therapeutically effective amount to treat PD.  Even further, extensive discovery experimentation to overcome the unpredictable nature of other routes of administration would be required and this level of experimentation would be undue.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 depends upon a cancelled claim 45.  As such claim 50 is indefinite because the metes and bounds of the dependent claim are not clearly and distinctly defined.

Examiner Comment
Yamada et al. Human Gene Therapy 16:262-270, 2005 (of record in IDS 10/29/2020)  is the closest prior art.  Yamada et al discloses a method of treating symptoms of PD in a rat model for PD comprising administering an AAV to the substantia nigra (SN) of the rat.  Yamada et al. does not teach all the limitations of SEQ ID NO:979 as the claims require.

                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632